ROBERTSON, Judge
(dissenting).
I respectfully dissent.
Had the jury’s award been excessive, the trial court could have granted a new trial or ordered a remittitur. Undisputed damages in this case were shown to be in excess of $30,000. However, defendant’s counsel argued that the verdict should be less because of comparative contributory negligence on the part of the defendant.
The verdict for $1.00 was so inadequate as to affirmatively indicate that it resulted from mistake or some improper motive.
A substantial additur should have been made by the court, or the plaintiff should have been granted a new trial based upon the inadequacy of damages due to a mistaken interpretation of joint tort-feasor liability or comparative contributory negligence.
Therefore, I respectfully dissent.